Fisher, J.,
delivered the following dissenting opinion.
This was an action of debt, brought in the name of the judge of the Probate Court of Claiborne county, for the use of the distri-butees of the estate of Duncan McIntyre, deceased, upon the bond executed by the administrators of said estate.
The suit was brought against the plaintiffs in error alone, as executors of the last will and testament of William Bridges, deceased, who was a security upon said bond. The breach assigned is, that the administrators removed the property of the estate into the State of Louisiana. The action was brought under the ninety-third section of the Act of the 26th of November, 1821 (Hutch. Code, 665), which declares that no administrator shall, under any pretence whatsoever, remove any property wherewith he is charged, beyond the limits of this State; and in case he shall do so, it is declared to be the duty of the judge of probate to institute suit forthwith in his name, for the use of the heirs of the intestate, in any court having jurisdiction of the case, against such administrator and his sureties on his bond; and that the jury trying the issue shall, on satisfactory evidence of the removal of the property, render a verdict against the defendant for the full value thereof, and such other damages as the parties interested may have sustained.
The defendants demurred generally and specially to the declaration, and the court below sustained the demurrer; but, for some cause not shown by the record, the defendants subsequently pleaded to the merits, and the plaintiff, with one exception, demurred to these several pleas, or, as they are called, grounds of defence, and the court below sustained the demurrer.
The first question claiming consideration is, the attitude of the case as left by the decision of the court on the demurrer to the declaration, and the action of the court on the demurrer to the pleas ; and this brings up for consideration the question, whether, under the averments of the declaration, a separate action could be maintained on the bond against the sureties of the administrators, when there was no averment of a recovery against them, on account of the alleged breach of the condition, or failure by them to pay such recovery. It may be safely admitted, that under the special provision of the statute, a joint action could be maintained against both *317the principal and sureties in the bond; but if such action is not brought, or cannot be maintained, a separate action against the security can only be maintained in those cases where it appears that the liability of the principal has been fixed, and the action is brought to enforce such liability. This was unquestionably the law of this State, until modified by the Act of 1880. Hutch. Code, 676. Prior to that act, a separate suit was necessary against an administrator to establish a devastavit, before an action could be maintained on the bond against the surety; and the Act of 1880 merely dispensed with the separate proceeding against the administrator, in those cases where a joint action could be maintained, or was in the first instance prosecuted on the bond. The Act of 1821, under which this proceeding was commenced, must be construed with reference to the laws then in force prescribing the duties and regulating proceedings against administrators; and admitting that it authorizes a joint action against both principals and sureties on the bond, it does not, either in terms or by fair construction, authorize an action against sureties alone, when the liability of the principals has not been fixed, as required by the laws then in operation. The plain meaning of the law is this, that a party injured may bring his action jointly against the administrator and his sureties, and in such action fix the liability of the administrator, and recover accordingly against all the obligors in the bond ; but if he elect not to proceed in this manner, or show that he cannot so proceed, he must aver a recovery in a proceeding directly against the administrator, and a failure by him to pay the sum recovered, when he undertakes to charge the surety; and these averments not appearing in the declaration, it is clearly bad on general demurrer, for the reason, that without such averments there is simply no cause of action shown against the surety.
The rule rests upon a familiar principle, that the surety in this class of cases can only be held liable in those cases where the liability of the principal has been fixed in a direct proceeding against him. The surety does not covenant that the administrator will perform his duty according to law, but only that he will be responsible for such damages as may be recovered against the administrator in consequence of any mal-administration. This being the nature of the surety’s undertaking, it follows that a recovery *318against the administrator must either precede or be simultaneous with the recovery against the surety.
It is next said that the widow, being interested in the estate removed, should have been joined with the other relators in the prosecution of the suit. The statute declares that the suit shall be brought for the use of the heirs of the intestate. The technical meaning of this, term “heirs” is well understood by the profession, but it is manifest that the statute intended to embrace all persons equally interested in the estate removed. Where there is a system of laws upon a particular subject, it is not always a safe rule for a court to confine its 'investigation to a single provision of a law. The question is, what was meant by the word heir ? Distributees are not, in a technical sense, if we look to the common law for the definition, heirs ; nor is the widow of the intestate. But, discarding the common law definitions, how are these parties regarded by our system of laws, if the expression can be allowed, on this subject ?
There can be but one answer, and that is, after certain specific claims of the widow are satisfied, she and the heirs, — for such is the language of the statute, — are equally interested in the estate; and if interests are equal, upon what principle is it that the injury, occasioned by the removal of the property, is not also equal ? Suppose the intestate should leave no children, when the widow would be entitled to one-half of his estate, and the administrator should remove the property beyond the limits of this State, under the rule contended for, she would have no remedy for this violation of duty and of law, upon the bond. The remedy, if the rule be correct, would belong alone to the next of kin, who might sue and recover the value of the whole property, — the widow’s portion and all; exhaust the whole penalty of the bond, and leave the widow without any security whatever, for the protection of her rights, when she'was the party specially favored under the law, regulating the rights of-the parties interested in the estate. In such case, the parties having inferior rights would avail themselves of the widow’s superior right for the purpose of her destruction. The greater her interest involved, the greater would be the dangers threatening it. As her rights multiplied, and dangers threatening their destruction increased, the law in the same ratio would withhold its protection. It would be in elfect declaring, that what was once a great wrong *319upon her, bad been, by the act of removal of the property, converted into a vested right in the husband’s next of kin; and that she must abide her 'time, until a final settlement of the estate by the administrator; and then, if a small portion of the penalty of the bond should remain, she could, jointly with the other distribu-tees (who had already recovered her portion), prosecute an action on the bond; and if the parties thereto had not already been rendered insolvent, by the first recovery, she might collect her portion decreed by the court.
It is, however, said that the widow was the administratrix of the estate, and could not, therefore, be joined as a beneficiary in the suit. I admit that this was a good reason for not joining her; but the declaration should have so averred. I deny, however, that the other distributees can recover her portion of the estate.
Under the particular circumstances of this ease, I am willing to admit that the widow was not a necessary party as a beneficiary; but what I object to, is the construction given to the statute, — holding that she is not one of the parties provided for, and that she cannot prosecute an action for the removal of property, in which she is as much, and often more, interested than those who are denominated heirs.
Passing over all other minor points, I will proceed to the consideration of one other point, which' involves the whole merits of the controversy. The defendants below offered to read in evidence a record of the Probate Court of Claiborne county, showing, among other things, that the administrator had paid debts against the estate, amounting in the aggregate to the sum of $32,922 50. It appears, by the bill of exceptions, that this account had been regularly examined, allowed, and ordered to be recorded, at the January term, 1847, of said court. No objection appears to have been made to the account on the ground that it had not been regularly allowed by the proper court. This evidence, the court below on the motion of the plaintiff’s counsel, ruled out; and the question is, whether this ruling was correct.
The decision of the court is attempted to be sustained on the ground that there were but two facts to be ascertained by the jury, to wit: the removal and value of the property. These were, certainly, the main facts to be established by the plaintiff; but this is *320not tbe question. Could the testimony of the plaintiff be rebutted or avoided, was the question' raised by the evidence offered by the defendants. It may have been true that the property was removed, and that it was of a particular value. But could the defendants, after admitting these facts, still avoid or defeat a recovery by establishing some other fact, pertinent to the issue ? The mere statement of the proposition would seem to be sufficient to suggest •the decision which must follow. But let us examine the merits of the evidence. The defendants being executors, were not bound to plead specially, and could, therefore, introduce under the issue, the testimony, if relevant to the cause. The object of the testimony, was to show the amount of the debts paid by the administrator, and to this extent defeat a recovery. And here, it may be repeated, that, in the construction of this provision of the statute, we must not confine ourselves to the single provision, but take into consideration the whole law, or various laws, bearing upon the question.
It may be safely asserted, that the estate of an intestate must be applied to the payment of his debts; and that distributees can claim only the residue remaining after the demands of creditors have been satisfied. It may be further asserted, that it is immaterial at what stage of the administration a recovery may be had, at the instance of distributees, on the administration bond. Such recovery must inure to the benefit of creditors, so long as there are debts legally chargeable upon the estate; for, otherwise, it would be in the power of distributees, by recovering the penalty of the bond, to deprive creditors of that security to which they are entitled under the law. Having the superior right, creditors must, of necessity, have the superior protection, which the bond of an administrator affords. The whole system of law on the subject rests upon this principle. A testator may, by his will, exempt his executor from giving security, yet the court, looking to the superior claims of creditors, may, nevertheless, require security for their protection. Indeed, this subject is so familiar, that it is more difficult to find a person who does not understand it than those who do; and it may, therefore, be assumed, as absolutely true, that distributees occupy a secondary position in regard to the estate of an intestate; and take it either subject to his debts, or only what remains after their payment. This being the full extent of their *321right, tbe injury or wrong complained of must be measured accordingly-
It is simply a mistake to suppose that the claims of creditors were in the least impaired by the removal of the propertjq or that the distributees acquired, in consequence of such removal, any additional right, except the right to an immediate action on the bond, to recover the value of the property, and such other damages as they had sustained, which would inure to the benefit of creditors. They were unquestionably entitled, under the showing, to the full value of the property, supposing that the action could be maintained at all. This right was not contested. The object of the evidence ruled out was not to defeat this right, but to discharge it. The defendants said, You may have the full value of the property, but we insist that you shall receive the debts which bound the property, in payment of such value. This was simply the question presented, and, to my mind, it does not admit of illustration.
I admit that the Probate Court could not confirm or sanction the sale of the property in Louisiana; but this erroneous, or void proceeding, could not deprive the court of jurisdiction in regard to other matters, such as allowing the administrators’ accounts for debts legally chargeable upon the estate, and which they had paid.
The sale in Louisiana being void, and the executors accountable for property, the result was, that they were the creditors of the estate, to the amount of the debts which they had paid. The rights of the several creditors had centred in the executors, and they, of course, could insist upon anything on the trial below, which a creditor could insist on against distributees, to show the superior right of the former.
My opinion is, that the judgment ought to be reversed, the demurrer sustained to the declaration, and judgment final for the defendants below.